EXHIBIT 3.7 CERTIFICATE OF DESIGNATION OF THE SERIES G PREFERRED STOCK OF ADVANCE DISPLAY TECHNOLOGIES, INC. (Pursuant to Section7-106-102 of the Colorado Revised Statutes) Advance Display Technologies, Inc., a corporation organized and existing under the laws of the State of Colorado (the “Company”),hereby certifies that, pursuant to the authority vested in the Board of Directors of the Company (the “Board”) by the Articles of Incorporation of the Company (the “Articles of Incorporation”), as amended, the following resolution was adopted as of December1, 2006 by the Board pursuant to Section7-106-102 of the Colorado Revised Statutes: RESOLVED, that pursuant to the authority granted to and vested in the Board in accordance with the provisions of the Articles of Incorporation, as amended, there shall be created a series of Preferred Stock, $.001 par value, which series shall have the following designations and number thereof, powers, preferences, rights, qualifications, limitations and restrictions: 1.Designation and Number of Shares.There shall hereby be created and established a series of Preferred Stock designated as “SeriesG Preferred Stock” (the “SeriesG Preferred Stock”).The authorized number of shares of SeriesG Preferred Stock shall be 50,000. 2.Conversion. (a)Right to Convert.Each share of SeriesG Preferred Stock shall be convertible into a number of shares of common stock, par value $.001 per share (the “Common Stock”), of the Company equal to the applicable Liquidation Amount (as defined in Section5 herein) divided by the then applicable Conversion Price (as defined herein), at any time, or from time to time, at the election of the holder. (b)Effecting a Conversion.The holder shall effect a Conversion by surrendering to the Company the certificate or certificates representing the shares of SeriesG Preferred Stock to be converted, together with written notice of its election to convert and specifying the name or names (with address) in which a certificate or certificates for shares of Common Stock are to be issued (a “Shareholder Conversion Notice”).Each Shareholder Conversion Notice shall specify the number of shares of SeriesG Preferred Stock to be converted and the date on which such conversion is to be 1 effected, which date may be neither prior to, nor more than ten days after, the date the holder delivers such Shareholder Conversion Notice.If no conversion date is specified in a Shareholder Conversion Notice, the conversion date shall be the date that the Shareholder Conversion Notice is delivered to the Company.Each Shareholder Conversion Notice, once given, shall be irrevocable.A holder of SeriesG Preferred Stock may only convert shares of SeriesG Preferred Stock in blocks equal to the lesser of (i) the number of shares of SeriesG Preferred Stock convertible into 1000 shares of Common Stock and (ii) all shares of SeriesG Preferred Stock then held by the holder.All fractional shares resulting from the conversion of the SeriesG Preferred Stock shall be rounded up to the next highest whole share.All certificates representing shares of SeriesG Preferred Stock surrendered for conversion shall be delivered to the Company for cancellation and canceled by it.As promptly as practicable (but no more than three business days) after the surrender of any shares of SeriesG Preferred Stock, the Company shall (subject to compliance with the applicable provisions of federal and state securities laws) deliver to the holder of such shares so surrendered certificate(s) representing the number of fully paid and nonassessable shares of Common Stock into which such shares are entitled to be converted (and a certificate for shares of SeriesG Preferred Stock if the holder is converting less than all shares of SeriesG Preferred Stock represented by the certificate or certificates tendered in connection with the applicable Conversion). (c)Conversion Price.The initial conversion price per share of the SeriesG Preferred Stock (the “Conversion Price”) shall be equal to $0.07 per share of Common Stock into which such number of shares of SeriesG Preferred Stock is convertible, subject to adjustment as provided in Section3. (d)Reservation of Shares.The Company covenants that it will at all times reserve and keep available out of its authorized and unissued Common Stock solely for the purpose of issuance upon conversion of SeriesG Preferred Stock, as herein provided, free from preemptive rights or any other actual contingent purchase rights of persons other than the holders of SeriesG Preferred Stock, not less than such number of shares of Common Stock as shall be issuable upon the conversion of all outstanding shares of SeriesG Preferred Stock.The Company covenants that all shares of Common Stock that shall be so issuable shall, upon issue, be duly and validly authorized, issued and fully paid, nonassessable and freely tradable.If at any time the number of authorized but unissued shares of Common Stock shall not be sufficient to effect the conversion of all then outstanding shares of SeriesG Preferred Stock, in addition to such other remedies as shall be available to the holders of such SeriesG Preferred Stock, the Company will take such corporate action necessary to increase its authorized but unissued shares of Common Stock to such number of shares as shall be sufficient for such purposes. (e)Issue Taxes.The Company shall pay all issue taxes, if any, incurred in respect of the issue of shares of Common Stock on conversion.If a holder of shares of SeriesG Preferred Stock specifies that the shares of Common Stock to be issued in a Conversion are to be issued in a name or names other than the name or names in which such SeriesG Preferred Stock stand, then the Company shall not be required to pay any additional transfer or other taxes incurred by reason of the issuance of such shares of Common Stock to the name of another, and if the appropriate transfer taxes shall not have been paid to the Company or the transfer agent for the SeriesG Preferred Stock at the time of Conversion of the SeriesG Preferred Stock, the shares of Common Stock issued upon 2 conversion thereof may be registered in the name or names in which the SeriesG Preferred Stock were registered, despite the instructions to the contrary. 3.Adjustment of Conversion Price.The number and kind of securities issuable upon the conversion of the SeriesG Preferred Stock and the Conversion Price shall be subject to adjustment from time to time in accordance with the following provisions: (a)Subdivision or Combination of Shares.In the event that the Company shall at any time or from time to time, prior to conversion of shares of SeriesG Preferred Stock, (x)subdivide the outstanding shares of Common Stock into a larger number of shares or (y)combine the outstanding shares of Common Stock into a smaller number of shares, then, and in each such case, the Conversion Price in effect immediately prior to such event shall be adjusted (and any other appropriate actions shall be taken by the Company) so that the holder of any share of SeriesG Preferred Stock thereafter surrendered for conversion shall be entitled to receive the number of shares of Common Stock or other securities of the Company that such holder would have owned or would have been entitled to receive upon or by reason of any of the events described above, had such share of SeriesG Preferred Stock been converted immediately prior to the occurrence of such event.An adjustment made pursuant to this Section3(a) shall become effective retroactively in the case of any such subdivision or combination, to the close of business on the day upon which such corporate action becomes effective. (b)Dividends on Common Stock.In case additional shares of Common Stock are issued as a dividend or other distribution on the Common Stock (or such dividend is declared), the Conversion Price shall be reduced, as of the date a record is taken of the holders of Common Stock for the purpose of receiving such dividend or other distribution (or if no such record is taken, as at the earliest of the date of such declaration, payment or other distribution), to the Conversion Price determined by multiplying the Conversion Price in effect immediately prior to such declaration, payment or other distribution by a fraction (i) the numerator of which shall be the number of shares of Common Stock outstanding immediately prior to the declaration or payment of such dividend or other distribution, and (ii) the denominator of which shall be the total number of shares of Common Stock outstanding immediately after the declaration or payment of such dividend or other distribution.In the event that the Company shall declare or pay any dividend on the Common Stock payable in any right to acquire Common Stock for no consideration, then the Company shall be deemed to have made a dividend payable in Common Stock in an amount of shares equal to the maximum number of shares issuable upon exercise of such rights to acquire Common Stock. (c)Recapitalization or Reclassification of Common Stock.In case of any (i) capital reorganization or any reclassification (other than a change in par value) of the capital stock of the Company, or (ii) exchange or conversion of the Common Stock for or into securities of another corporation or other entity, or (iii) consolidation or merger of the Company with or into any other person (other than a merger which does not result in any reclassification, conversion, exchange or cancellation of outstanding shares of Common Stock) or (iv) sale, lease or other conveyance of all or substantially all of the assets of the Company, then in each instance referred to in the preceding clauses (i) through (iv), the Board and the entity formed by such consolidation or resulting from such capital reorganization, reclassification or merger or which acquires (by sale, lease or other conveyance) such assets, as the case may be, shall make provision (including upon the election of the 3 holder of SeriesG Preferred Stock pursuant to Section5 below) such that the SeriesG Preferred Stock shall thereafter be convertible for the kind and amount of shares of stock, other securities, cash and other property receivable upon such capital reorganization, reclassification, consolidation, merger, sale, lease or other conveyance, as the case may be, by a holder of shares of Common Stock equal to the number of shares of Common Stock underlying the SeriesG Preferred Stock issuable upon the conversion of the SeriesG Preferred Stock immediately prior to the effective date of such capital reorganization, reclassification, merger, consolidation, sale, lease or other conveyance and, in each instance referred to in the preceding clauses (i) through (iv) (each, a “Transaction”), appropriate adjustment (as reasonably determined in good faith by the Board) shall be made in the application of the provisions herein set forth with respect to rights and interests thereafter of the holder of the SeriesG Preferred Stock, to the end that the provisions set forth herein (including the specified changes in and other adjustments of the number of shares underlying the SeriesG Preferred Stock) shall thereafter be applicable, as near as reasonably may be, in relation to any such shares of stock or other securities or other property thereafter deliverable upon conversion of the SeriesG Preferred Stock. The Company shall not enter into any Transaction unless effective provision shall be made so as to give effect to the provisions set forth in this subsection (c). The Company shall not effect any transaction described in this subsection 3(c) unless (i) it first gives, to the extent practical, twenty (20) days’ prior written notice (but in any event at least ten (10) days prior written notice) of such merger, consolidation, exchange of shares, recapitalization, reorganization or other similar event or sale of assets (during which time the holders of SeriesG Preferred Stock shall be entitled to convert some or all of their shares of SeriesG Preferred Stock) and (ii) the resulting successor or acquiring entity (if not the Company) assumes by written instrument the obligations of this subsection 3(c).The provisions of this subsection3(c) shall similarly apply to successive consolidations, reorganizations, reclassifications, exchanges, conversions, mergers, sales, leases and other conveyances. (d)Other Provisions Applicable to Adjustment Under this Section3.The following provisions shall be applicable to the adjustments in the Conversion Price as provided in this Section3. (i)Treasury Shares.The number of shares of Common Stock at any time outstanding shall not include any shares thereof then directly or indirectly owned or held by or for the account of the Company. (ii)Other Action Affecting Common Stock.If the Company shall take any action affecting the outstanding number of shares of Common Stock other than an action described in any of the foregoing subsections3(a) through 3(c) hereof, inclusive, which would have an inequitable effect on the holders of the SeriesG Preferred Stock, then the Conversion Price shall be adjusted in such manner and at such times as the Board on the advice of the Company’s independent public accountants may in good faith determine to be equitable in the circumstances. (iii)Minimum Adjustment.No adjustment of the Conversion Price shall be made if the amount of any such adjustment would be an amount less than one percent (1%) of the Conversion Price then in effect, but any such amount shall be carried forward and an 4 adjustment in respect thereof shall be made at the time of and together with any subsequent adjustment which, together with such amount and any other amount or amounts so carried forward, shall aggregate an increase or decrease of one percent (1%) or more. (iv)Certain Adjustments.The Conversion Price shall not be adjusted upward except in the event of a combination of the outstanding shares of Common Stock into a smaller number of shares of Common Stock. (e)No Impairment.The Company will not, by amendment of its Articles of Incorporation or through any reorganization, transfer of assets, consolidation, merger, dissolution, issue or sale of securities or any other voluntary action, avoid or seek to avoid the observance or performance of any of the terms to be observed or performed hereunder by the Company but will at all times in good faith assist in the carrying out of all the provisions of Section 3 and in the taking of all such action as may be necessary or appropriate in order to protect the conversion rights of the holders of the SeriesG Preferred Stock against impairment. (f)Notices of Adjustments.Whenever the Conversion Price is adjusted as herein provided, the Chief Financial Officer (or other senior executive officer in the absence of such person) of the Company shall, in good faith, compute the adjusted Conversion Price in accordance with the foregoing provisions and shall prepare a written certificate setting forth such adjusted Conversion Price and showing in detail the facts upon which such adjustment is based, and such written instrument shall promptly be delivered to each record holder of the SeriesG Preferred Stock. 4.Ranking. The SeriesG Preferred Stock shall rank as to rights upon liquidation, dissolution or winding up, pari passu with the SeriesD Preferred Stock and senior and prior to (i) the Common Stock and (ii) the SeriesE Preferred Stock and the SeriesF Preferred Stock.Future issuances of preferred stock may be on a parity with, but may not be senior to, the SeriesG Preferred Stock with respect to rights upon liquidation, dissolution, winding up or otherwise, provided, however, that one or more future issuances of preferred stock which provides for greater rights for such preferred stock with respect to rights upon liquidation, dissolution, winding up or otherwise but only to the extent that the greater amount of such preferential right is directly proportional to, and reflective of, a higher cash purchase price paid by the purchasers of such additional preferred stock (after accounting for conversion ratios, stock splits, stock dividends, recapitalizations and similar transactions), shall be considered to be in parity with, and not senior to, the SeriesG Preferred Stock for purposes hereof.All equity securities of the Company to which the SeriesG Preferred Stock ranks senior to, whether with respect to rights upon liquidation, dissolution, winding up or otherwise, including the Common Stock, are collectively referred to herein as “Junior Securities,” all equity securities of the Company to which the SeriesG Preferred Stock ranks on a parity with, if any, (upon liquidation, dissolution, winding up or otherwise, including the SeriesD Preferred Stock are collectively referred to herein as “Parity Securities” and all equity securities of the Company to which the SeriesG Preferred Stock ranks junior, if any, whether with respect to liquidation, dissolution, winding up or otherwise are collectively referred to herein as “Senior Securities”). 5 5.Liquidation Rights. (a)Liquidation Preference.Upon a voluntary or involuntary liquidation, under applicable bankruptcy or reorganization laws, or dissolution or winding up of the Company (each, but excluding Deemed Liquidations as defined in subsection (c), below, a “Liquidation”), before any distribution of assets shall be made to the holders of Junior Securities, the holder of each share of SeriesG Preferred Stock and any other Parity Securities on a pro rata basis, then outstanding shall be paid out of the assets of the Company legally available for distribution to its shareholders (the “Available Assets”) an amount per share equal to the “Liquidation Amount.”For purposes of a Liquidation other than a Deemed Liquidation, the Liquidation Amount for SeriesG Preferred Stock shall mean the original issue price per share of the SeriesG Preferred Stock ($70.00, as adjusted for stock splits, stock dividends, combinations or other recapitalization of the SeriesG Preferred Stock) (the “Liquidation Preference”).Notwithstanding the foregoing, if the distribution to be made to the holders of SeriesG Preferred Stock would be greater than the Liquidation Preference if such shares of SeriesG Preferred Stock were deemed to be converted into shares of Common Stock, then rather than receiving the Liquidation Preference, the holders of SeriesG Preferred Stock shall be paid pro rata with the holders of Common Stock (as if their shares had been converted into Common Stock pursuant to Section 2 above immediately prior to the Liquidation).If the Available Assets are insufficient to pay the holders of SeriesG Preferred Stock and any Parity Securities the full amount of the Liquidation Amount, the holders of SeriesG Preferred Stock and any Parity Securities will share ratably in the distribution of the Available Assets in proportion to the respective amounts that would otherwise be payable in respect of the shares held by them upon such distribution if all amounts payable on or with respect to such shares were paid in full. (b)Priority. Upon the completion of the distribution required by Section 5(a), and any other distribution to any other class or series of Senior Securities, if assets remain in the Company, the remaining assets of the Company available for distribution to shareholders shall be distributed among the holders of Junior Securities that are entitled to a participating payment. (c)Deemed Liquidation.For the purposes of this Section 5, the following shall be deemed to be a Liquidation (a “Deemed Liquidation”):(i) the merger, reorganization or consolidation of the Company into or with another corporation or other similar transaction or series of related transactions in which more than 50% of the voting power of the Company is disposed of or in which the shareholders of the Company immediately prior to such merger, reorganization or consolidation own less than 50% of the Company’s voting power immediately after or (ii) the sale of all or substantially all the assets of the Company.If the holders of a majority of the then outstanding shares of SeriesG Preferred Stock, acting together as a single class, elect to waive application of this subsection (c) by giving written notice thereof to the Company, such event will not be a “Deemed Liquidation.”Upon a Deemed Liquidation, holders of SeriesG Preferred Stock shall be entitled to receive the greater of (i) the Liquidation Preference or (ii) the cash and/or the value of the property, rights or securities distributed to such holders by the acquiring person, firm or other entity pro rata based on the number of shares of the Common Stock held by each (as if their shares had been converted into Common Stock pursuant to Section 2 above immediately prior to the Deemed 6 Liquidation). The value of such property, rights or other securities shall be determined in good faith by the Board. (d)Notice.The Company will send a written notice of a Liquidation to the holders of record of the SeriesG Preferred Stock, stating a payment date, the Liquidation Amount and the place where the Liquidation Amount will be paid, using any of the following delivery methods: (i) in person; (ii) mailed by certified or registered mail, return receipt requested; (iii) sent by national courier; or (iv) sent by telecopier, not less than 25 days prior to the payment date stated therein.The notice will be addressed to each holder at its address as shown by the records of the Company. 6.Voting Rights. Each holder of outstanding shares of SeriesG Preferred Stock is entitled to the number of votes equal to the number of whole shares of Common Stock into which the shares of SeriesG Preferred Stock held of record by such holder are convertible at each meeting of shareholders of the Company (and written actions of shareholders in lieu of meetings) with respect to any and all matters presented to the shareholders of the Company for their action or consideration.Except as provided by law and by the provisions of Section 9 below, the holders of shares of SeriesG Preferred Stock shall vote together with the holders of Common Stock as a single class. The Company shall provide each holder of SeriesG Preferred Stock with prior written notification of any meeting of the shareholders (and copies of proxy materials and other information sent to shareholders).In the event of any undertaking by the Company of a record of its shareholders for the purpose of determining shareholders who are entitled to receive payment of any dividend or other distribution, any right to subscribe for, purchase or otherwise acquire (including by way of merger, consolidation or recapitalization) any share of any class or any other securities or property, or to receive any other right, or for the purpose of determining shareholders who are entitled to vote in connection with any proposed sale, lease or conveyance of all or substantially all of the assets of the Company, or any proposed liquidation, dissolution or winding up of the Company, the Company shall mail a notice to each holder, at least ten (10) days prior to the record date specified therein (or twenty (20) days prior to the consummation of any transaction or event, whichever is earlier), of the date on which any such record is to be taken for the purpose of such dividend, distribution, right or other event, and a brief statement regarding the amount and character of such dividend, distribution, right or other event to the extent known at such time. To the extent that, under the Colorado Business Corporation Act, Colo. Rev. Stat.
